Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 1 of 47 PAGEID #: 3251




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON


 CRAIG A. THOMPSON,

                           Petitioner,                    :   Case No. 3:18-cv-117

         - vs -                                               District Judge Thomas M. Rose
                                                              Magistrate Judge Michael R. Merz

 KEITH FOLEY, Warden,
  Grafton Correctional Institution1
                                                          :
                           Respondent.




                          REPORT AND RECOMMENDATIONS


         This habeas corpus case, brought pro se by Petitioner Craig Thompson, is ripe for decision

 on the merits. The Court has before it the Petition (ECF No. 1), the State Court Record as originally

 filed (ECF No. 11), the Return of Writ (ECF No. 12), the Supplemental State Court Record (ECF

 No. 69), and Petitioner’s Traverse (ECF No. 88).



 Litigation History



         On March 5, 2013, Thompson was indicted by a Montgomery County grand jury on one

 count of complicity to commit burglary in violation of Ohio Revised Code § 2911.12(A)(1) and




 1
  Petitioner has notified the Court of his transfer to Grafton Correctional Institution (ECF No. 94). The caption is
 ordered amended as set forth above.

                                                         1
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 2 of 47 PAGEID #: 3252




 2923.03(A)(2)(Indictment, Count Three, State Court Record, Ex. 11, PageID 39). Thompson was

 jointly indicted with Bradley Burns who was charged with burglary in Count One and abduction

 in violation of Ohio Revised Code § 2905.02(A)(2) in Count Two.

        After a mistrial in April 2014, Thompson filed a motion to dismiss on double jeopardy

 grounds which the trial court denied. The Second District Court of Appeals affirmed the denial.

 State v. Thompson, 2014-Ohio-5583 (Ohio App. 2nd Dist., Dec. 19, 2014), appellate jurisdiction

 declined, 143 Ohio St. 3d 1405 (2015). A second jury found Thompson guilty as charged and he was

 sentenced to six years imprisonment. On direct appeal the Second District affirmed. State v.

 Thompson, 2016-Ohio-7521 (Ohio App. 2nd Dist. Oct. 28, 2016), appellate jurisdiction declined,

 149 Ohio St. 3d 1408 (2017).

        The Return of Writ recounts numerous additional filings in the Second District and in the

 Supreme Court of Ohio (ECF No. 12, PageID 2163-66). These will be referred to herein only as

 needed.

        On January 11, 2017, Thompson filed an application to reopen his direct appeal under Ohio

 R. App.26(B)(ECF No. 11, Ex. 44). The Second District denied that application originally (Id. at

 Ex. 47) and on reconsideration (Id. at Ex. 49). The Supreme Court of Ohio declined appellate

 review. Id. at Ex. 53.

        On February 16, 2017, Thompson filed a petition for post-conviction relief under Ohio

 Revised Code § 2953.21. Id. at Ex. 54. The trial court denied the petition. Id. at Ex. 57.

        Thompson filed a second petition under Ohio Revised Code § 2953.21 on June 5, 2018

 (Petition, State Court Record, ECF No. 11-1, Ex. 67). The trial court granted the State summary

 judgment (Decision, Supp. State Court Record, ECF No. 69, Ex. 76). Thompson appealed and

 the Second District affirmed. State v. Thompson, 2019-Ohio-5140 (Ohio App. 2d Dist. Dec. 13,

 2019), appellate jurisdiction declined, 2020-Ohio-3365 (Jun. 23, 2020).

                                                  2
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 3 of 47 PAGEID #: 3253




        Thompson filed his Petition for habeas corpus in this Court on April 12, 2018, pleading the

 following grounds for relief:

                Ground One: The trial court committed prejudicial error in
                overruling appellant’s pretrial motion to suppress.

                Supporting Facts: The court made an erroneous ruling by
                overruling the defendant's motion to supress [sic] where the ruling
                was adverse to Thompson based off bias of the judge. Thompson
                did not consent to the search of his vehicle although the police
                searched anyway. Thompson was detained by police during a traffic
                stop where he was question by the police for over 3 hours before
                being escorted to District 10 headquarters where questioning
                continued for an additional 2 and a half hours. Police claim to have
                pulled Thompson over for a minor traffic violation yet Thompson
                was detained and questioned for over 6 hours. Thompson was not
                read his Miranda warnings yet statements made to police were still
                admitted at trial. Thompson had issued a subpeona [sic] for the in
                car cruiser cam recordings to support his assertions of an illegaql
                [sic] search and seizure, but the Sheriffs Department deleted the
                recordings in violation of direct orders from the Sheriff himself. All
                evidence obtained from the traffic stop should have been ruled as
                inadmissable [sic] at trial but the motion was overruled.

                The lower court ruled that Miranda is only necessary when a
                reasonable person considers their situation to be in custody.
                However, the courts ruled that since Thompson did not testify, they
                did not know what Thompson was thinking. The rule does not
                pertain to Thompson himself but what a reasonable person would
                think. Therefore, the courts applied a subjective view and not an
                objective view.

                After Thompson was stopped for his traffic violation, he was placed
                into the back of a police cruiser and questioned by the Deputy for
                several hours on the side of the road. Thompson was not allowed to
                possess his own cell phone or get out of the car without an escort by
                serveral [sic] deputies. Thompson's movements were seriously
                diminished.

                After several hours of questioning at the scene of the traffic stop, the
                Deputy transported Thompson to the District 10 headquarters for
                further questioning with Detective Saunders. Upon arrival at
                headquarters, Thompson was escorted into a room with one way in
                and one way out. Saunders sat himself between Thompson and the
                door and began asking more questions of Thompson.

                                                   3
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 4 of 47 PAGEID #: 3254




               Saunders questioned Thompson about his relationship with the
               primary offender Bradley Burns. Thompson explained that he knew
               him and that the two were somewhat friends. Thompson admitted
               that he had seen Burns earlier that evening when Burns had asked
               for a ride to Meijer. Thompson admitted to taking Burns to Meijer
               and then told Detective Saunders that he had dropped Burns off at
               his girlfriends house in Huber Heights. Thompson changed his story
               as the interview continued and finally admitted that Thompson had
               dropped Burns at Meijer and had not seen him since.

               During the interview Saunders asked Thompson why he was sitting
               on Heather Hollow (the street where the crime occurred) that night.
               Thompson told Detective Saunders that he was sitting in his truck
               waiting on his girlfriend to come back into town so he could see her.

               Thompson stated that due to the amount of time he waited, he had
               fell [sic] asleep waiting for her. Thompson then told Saunders that
               when the police arrived in the area they began shining their lights
               into the truck of Thompson and woke him up. Thompson admitted
               that he had been laying back in his seat sleeping.

               These statements would prove to be very detrimental to Thompson
               at trial. Thompson had not been given Miranda warnings before
               making these statements and as Detective Saunders would testify
               later, Saunders did not read Thompson his rights because "his father
               is in law-enforcement and Thompson knew his rights."

               After the judge made the ruling the judge recussed [sic] himself after
               a complaint was filed with the Ohio Supreme Court alleging that the
               judge had had ex parte conversations with the victim in regards to
               Thompson's punishment. The new judge denied the original
               counsel's request to revisit the Motion to Supress [sic] and allowed
               all evidence against Thompson to be admitted at trial despite
               Constitutional Violations. Prior to the second trial, Thompson's new
               counsel never even filed a new motion to supress [sic] or an appeal
               on the decision from the previous Motion to Supress [sic].

 (Petition, ECF No. 1, PageID 6-7).

               Ground Two: The trial court committed prejudicial error in
               admitting hearsay evidence not subject to proper authentication.

               Supporting Facts: The trial court allowed the admittance of text
               messages without proper authentication as the messages were
               prepared for trial and were thus "testimonial". Bathini claims to have

                                                 4
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 5 of 47 PAGEID #: 3255




                taken her phone to the prosecutor to retreive [sic] messages from
                within her phone. She claims that an "I.T." guy in the prosecutor's
                office pulled over eighty pages of texts from Thompson. Bathini
                was the only person to authenticate the messages although she is not
                the keeper of records and admitted to deleting her side of the
                conversation thus presenting only testimonial evidence to the jury
                without a keeper of the records, or the "I.T." guy, authenticating that
                the messages shown were from Thompson at all. The Confrontation
                Clause of the Fourth [sic] Amendment would require proper
                authentication. Thompson was prejudiced by allowing a testimonial
                conversation, prepared only for trial, to be heard by the jury.

 Id. at PageID 7-8.

                Ground Three: Appellant was subject to the ineffective assistance
                of counsel as guaranteed to him under both the Sixth and Fourteenth
                Amendments.

                Supporting Facts: Thompson's had retained counsel (Thomas
                Hansen) after being charged with one count of Complicity to
                Commit a Burglary. During the arraignment, and the Motion to
                Supress [sic], counsel failed to call any witnesses to aid the Defense,
                including Thompson himself.

                Thompson had asserted that the police performed an illegal search
                and seizure of his vehicle. While counsel tried to obtain the
                recordings from the Deputies in car cruiser cams, the Deputy
                contended that the tapes were deleted in accordance to procedure.
                With the cruiser cam videos being intentionally deleted in an effort
                to cover up the police shortcomings, the only possible remedy
                counsel had was to put Thompson on the stand to refut [sic] the
                testimony that Thompson had agreed to the search. Counsel failed
                to call Thompson or other witnesses to aid in Thompson's defense.

                Thompson had also supplied counsel with physical evidence to
                impeach statements that the tapes were erased in accordance with
                procedure. (Thompson had a copy of the policy and procedures from
                the sheriffs office) In fact, the orders of the Sheriffs office
                specifically state that all evidentiary tapes are to be kept until the
                conclusion of all court matters, including civil. The deputy did not
                keep the tapes, and by not putting Thompson on the stand, Thompson
                was denied his right to effective assistance of counsel. An attorney
                doing any investigation would have learned that the Deputy had to
                attend a 2 day seminar on the procedures for in car cruiser cams and
                there are sign-in sheets to prove his attendence [sic]. Counsel did



                                                  5
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 6 of 47 PAGEID #: 3256




                no such investigation and did not impeach the witness with the
                evidence available.

                Thompson also provided counsel with a witness that would impeach
                state witnesses and contradict the deputie's [sic] theory that
                Thompson was free to leave and therefore was not qualified for
                Miranda warnings. As the deputy allowed Thompson to speak to his
                wife on speakerphone from the back of the police cruiser, to which
                Thompson told his wife he was being held by the police and they
                would not let him go. Thompson's wife testified in the first trial to
                this fact, but was forbidden in the second trial. Counsel should have
                put Thompson's wife on the stand in the Motion to Supress [sic] but
                never even spoke to Mrs. Thompson until the Motion to Supress
                [sic] was overruled.

 Id. at PageID 8-9.

                Added by amendment:

                During the Motion to Suppress, the arresting officer, Deputy
                Baranyi, testified that Thompson gave him permission to search the
                truck. The deputy testified that he spotted an invoice on a clipboard
                on the petitioner ' s backseat. This invoice became the link which
                became the reason Thompson was investigated further.

                Due to the testimony, implicating 'plain view' the invoice was
                allowed into evidence. However, defense Counsel Thomas Hansen
                had in his possession, the police reports from the Deputy which were
                written the morning of the arrest. The report shows that Thompson
                gave permission to obtain a marijuana pipe from a specific location.
                After obtaining the pipe, the Deputy notes that he searched a
                clipboard located in the backseat. Through this additional search, the
                Deputy located the invoice IN the clipboard and not ON as he had
                testified.

                Counsel did not use the exculpatory evidence to impeach the
                testimony of the Deputy, nor did he submit the reports into evidence.

 (ECF No. 67-1, PageID 2615-16.)

                Ground Four: If the court finds that appellate counsel failed to
                argue important constitutional violations of Thompson’s right
                during the direct appeal, then Thompson was denied effective
                assistance of counsel on appeal.

                Supporting Facts: Appellate counsel failed in his duties to
                represent Thompson to the best of his abilities. Counsel filed his
                                                  6
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 7 of 47 PAGEID #: 3257




                entire brief based off one, two-hour meeting with Thompson, and
                ignored several issues Thompson wanted to address in the direct
                apeal [sic].

                Counsel failed to fully investigate the claims in which Thompson
                had his Constitutional Rights violated. When counsel submitted a
                brief to the Appellate Court, he failed to present a complete record
                of the assignments of error being presented. There were documents
                that supported Thompson's claims to be raised in a Direct Appeal
                and a reasonable investigation by an attorney would have uncovered
                such evidence, yet appellate counsel failed in his duties to perform.

                Thompson was unable to be a part of the appeals process and was
                denied his Constitutional Right to due process as well as his Sixth
                Amendment right to effective assistance of counsel.

 Id. at PageID 10.

                Ground Five: Cumulative bias on part of the trial judge.

                Supporting Facts: The trial judge had initiated the plea bargain
                proceedings and encouraged Thompson to plead guilt [sic] before
                trial began. The judge had already decided Thompson was guilty
                and took a partisan position regarding Thompson's guilt. Threats
                were made by the judge, directed at defense counsel, and by
                association Thompson, during a pretrial meeting in chambers.
                Affidavits were filed to the Supreme Court of Ohio as Thompson
                sought the disqualification of the judge.

                There were also several instances during the trial where the judge
                stated she believes the prosecution over defense counsel, thus
                dismissing a relevant objection pertaining to Brady Violations.

 Id. at PageID 11.

                Ground Six: Prosecutorial Misconduct.

                Supporting Facts: During the introduction of evience [sic] mainly
                the text messages between Thompson and Bathini, the prosecution
                presented several pages of texts that defense counsel objected to
                because the pages being shown to the jury were not given to the
                defense as part of the discovery.

                The prosecution then made several comments during closing
                argument that were erroneous, unfounded, unsubstantiated and were
                injected as his personal opinion. During closing arguments, the

                                                 7
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 8 of 47 PAGEID #: 3258




                prosecution stated to the jury that Thompson had told Detective
                Saunder that he knew police were in the area and when they shined
                their lights in his truck, he ducked down to avoid being seen. This
                statement was a misrepresentation of what Thompson had told the
                Detective during the interview. The statement should not have been
                admitted anyway since Thompson had not been read his rights. The
                prosecution went on to say "and why would someone who is doing
                nothing illegal duck down to avoid being seen? Because that's what
                common thieves do.' This expert analysis by the prosecution
                influenced the jury to believe in Thompson's guilt.

                The prosecutor in conclusion instructed the jury to remember what
                Burns told Detective Saunders, "Yeah I did it. And I did it with Craig
                Thompson." either Burns nor Detective Saunders ever testified to
                this change. There was nothing in the record, statements, interview
                notes or prior testimony to this statement ever being said by any
                person relevant to the trial.

                Although trial counsel failed to object to statements made by the
                prosecution in closing arguments, these statements worked to
                Thompson's actual and substantial disadvantage and infected his
                trial with Constitutional error. The comments were made during the
                state's rebuttal and Thompson's attorney was unable to respond
                before the jury retired for deliberations. Due to the tack of an
                objection by Thompson's counsel, the claim was only viewed for
                plain error to determine if the comments had a decisive effect on the
                outcome of trial.

                During the sentencing phase, the prosecution submitted a sentencing
                memorandum that would usually be answered by the defense.
                However, upon review of the document submitted to the court, the
                prosecutions' certificate of service shows that the document was
                served upon the wrong defense attorney thus denying Thompson, or
                his counsel, the opportunity to dispute the memorandum. The
                prosecution continued this malicious hinderance of Thompson's
                Constitutional rights to Due Process after trial with all motions filed
                after conviction, including but not limited to his Post-Conviction
                Petition. The prosecution intentionally hindered Thompson's
                receiving of filed documents by not filing pursuant to the Civil
                Rules, or Criminal Rules of Procedure prescribed by State and Local
                Rules.

 Id. at PageID 13.

                Ground Seven: Craig Thompson’s sentence is void and/or voidable
                because he was denied the effective assistance of counsel when his

                                                  8
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 9 of 47 PAGEID #: 3259




                attorney unreasonably failed to counsel him to accept the State of
                Ohio’s offer of 3 years with judicial release probability after 6
                months in exchange for his guilty plea.

                Supporting Facts: Prior to trial Thompson's counsel James Staton
                had informed Thompson that a plea offer had been made. That offer
                was 36 months with judicial release probability after a mere 6
                months and the court agreed to postpone sentencing until after the
                holidays so that Thompson could spend them with his children.

                Counsel did not inform Thompson that if he rejected the offer that
                any sentence imposed by the judge would be mandatory due to prior
                convictions.

                Counsel knew that the offer made was being made by the judge
                herself and not the prosecution, but failed to file any motions to
                disqualify the judge despite having the knowledge that the judge
                should not initiate the plea bargain proceedings. Counsel knew the
                bias that the judge had formed for his client and was deficient in his
                representation.

                Counsel expressed that Thompson should reject the plea, which
                Thompson did. After a trial, Thompson was sentenced to a
                mandatory 72 months with no possibility for early release. Counsels
                reasoning for denying the plea was a misunderstanding of law.

 Id. at PageID 15.

                Ground Eight: Appellant was subject to the ineffective assistance
                of counsel as guaranteed to him under both the Sixth and Fourteenth
                Amendments.

                Supporting Facts: The following is a Ground under ineffective
                assistance of counsel. Where the first claim (Ground Three) was
                ineffective assistance as well, ground three was centered around
                retained counsel Thomas Hansen's representation of Thompson and
                Ground Eight centers around court appointed trial counsel James
                Staton.

                See Arguments above in Grounds 6 and 8 as well as .. .

                Thompson's counsel had advised him to reject a plea agreement that
                was, not only beneficial to Thompson, but was a deal that Thompson
                was wanting to accept thus decreasing his amount of time in prison.
                Thompson's counsel was deficient in his duties by failing to file
                required motions. Trial counsel also failed to object to statements

                                                  9
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 10 of 47 PAGEID #: 3260




              made by the prosecution during closing arguments that were not
              only highly prejudicial to Thompson, but were also considered to be
              the prosecutions personal opinion, and therefore Prosecutorial
              Misconduct.

              After an investigation uncovered exculpatory evidence to contradict
              several important state witnesses, defense counsel failed to use the
              evidence discovered to impeach said witnesses and cast doubt on the
              testimony the witnesses provided. Burns had stated that Thompson
              was the first person he called upon leaving the scene of the crime
              because Thompson was his ride home. The state used this
              information repeatedly to show the jury that Thompson was the one
              Burns was calling because he was the accomplice. However,
              testimony of another witness and phone records showed that
              Thompson was not the first person Burns called, nor was he the
              second person he called. In fact Burns only called Thompson after
              his first options refused to come pick him up.

              The investigation also uncovered employment records for Burns.
              State witness Kaitlyn Kerg contends that she was present for the
              planning of the burglary the night before the crime occurred. She
              claims to have been using several drugs including marijuana and
              xanax, as well as drinking alcohol during the planning and claims
              that Thompson took her back home before her curfew at 9:30 P.M.
              However, the employment records show that Burns was at work
              from 2 p.m. until 10 p.m. the night prior to the burglary thus Kerg
              could not have been present at a planning where Burns himself could
              not have been. Counsel did not impeach Kerg with the evidence and
              thus the jury was free to believe that the witness was present at the
              planning of the crime that occurred despite counsel's knowledge that
              the testimony was false.

              Counsel also had at his disposal the transcripts available from the
              previous trial, as well as all of the police reports, and the proffer
              agreement between Burns and the state. The contents of the proffer
              agreement clearly state that a provision of the agreement was that
              Burns was to submitt [sic] to a polygraph exam to prove the
              truthfulness of his testimony against Thompson. Bruns testified that
              he never did submit to a polygraph exam in the first trial, so the
              judge redacted that portion of the agreement before the second trial
              began.

              During Burns' testimony, in the second trial, Burns testified that not
              only had he informed others about this burglary plan, but that there
              were others present during the planning of the crime itself. Since
              Burns never mentioned this fact in any of his statements to the police

                                               10
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 11 of 47 PAGEID #: 3261




                or prosecution, and Burns never testified to this fact in the previus
                [sic] trial, Thompson's counsel would be deemed as ineffective for
                failing to impeach Burns' testimony under Impeachment by
                Omission.

                There was no physical evidence against Thompson and there was
                very little circumstancial [sic] evidence. The state's case against
                Thompson was based upon the testimony of two key witnesses and
                text messages sent between Thompson and Bathini. Thompson's
                counsel possessed several pieces of evidence and information to
                impeach those witnesses but failed to do so thus failing in his duties
                to represent Thompson and the prejudice that resulted is clear.

  Id. at PageID 16-17.

                Ground Nine: The accumulation of errors in this case violate
                Thompson's right to due process.

                Supporting Facts: See above arguments.

  Id. at PageID 18-19.

         Petitioner sought to amend Ground Eight, but the Court rejected the amendment as

  untimely (ECF No. 101).



                                            Analysis


  Ground One: Denial of the Motion to Suppress


         In his First Ground for Relief, Thompson asserts the state court erred by denying his

  Motion to Suppress. Respondent asserts, on the basis of Stone v. Powell, 428 U.S. 465 (1976),

  that this ground for relief is not cognizable to the extent it raises Fourth Amendment claims and

  defends the Fifth Amendment claims on the merits (Return, ECF No. 12, PageID 2178).

         In his Traverse, Thompson argues Stone is not applicable because he did not have a full

  and fair opportunity to litigate his Fourth Amendment claims in the state courts (ECF No. 88,


                                                 11
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 12 of 47 PAGEID #: 3262




  PageID 3099). This is so, he says, because the Sheriff’s Office destroyed exculpatory evidence

  (video recordings from the dashboard camera in the cruiser). Id. Second, he claims, his attorney

  made several egregious errors in litigating the Motion to Suppress, errors rising to the level of

  ineffective assistance of trial counsel. Id. at PageID 3100. Third, the motion to suppress was

  decided by a judge who was biased against him. Id. at PageID 3101-02. After making these

  arguments, Thompson proceeds to argue the merits of the motion to suppress.

          Federal habeas corpus relief is not available to state prisoners who allege they were

  convicted on illegally seized evidence if they were given a full and fair opportunity to litigate that

  question in the state courts. Stone v. Powell, 428 U.S. 465 (1976). Stone requires the district court

  to determine whether state procedure in the abstract provides full and fair opportunity to litigate,

  and Ohio procedure does. The district court must also decide if a Petitioner's presentation of claim

  was frustrated because of a failure of the state mechanism. Habeas relief is allowed if an

  unanticipated and unforeseeable application of a procedural rule prevents state court consideration

  of merits. Riley v. Gray, 674 F.2d 522 (6th Cir. 1982). The Riley court, in discussing the concept

  of a “full and fair opportunity,” held:


                 The mechanism provided by the State of Ohio for resolution of
                 Fourth Amendment claims is, in the abstract, clearly adequate. Ohio
                 R. Crim. P. 12 provides an adequate opportunity to raise Fourth
                 Amendment claims in the context of a pretrial motion to suppress,
                 as is evident in the petitioner’s use of that procedure. Further, a
                 criminal defendant, who has unsuccessfully sought to suppress
                 evidence, may take a direct appeal of that order, as of right, by filing
                 a notice of appeal. See Ohio R. App. P. 3(A) and Ohio R. App. P.
                 5(A). These rules provide an adequate procedural mechanism for the
                 litigation of Fourth Amendment claims because the state affords a
                 litigant an opportunity to raise his claims in a fact-finding hearing
                 and on direct appeal of an unfavorable decision.


  Id. at 526.

                                                   12
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 13 of 47 PAGEID #: 3263




         Thompson presented denial of the motion to suppress as his Third Assignment of Error on

  direct appeal and the Second District decided it as follows:

                 [*P39] The third assignment of error challenges the overruling of
                 Thompson's motion to suppress on three grounds: (1) after the
                 original trial judge recused himself, the second trial judge did not
                 re-evaluate the motion to suppress; (2) the traffic stop was
                 unconstitutionally prolonged; and (3) during the stop Thompson was
                 not advised of his Miranda rights.


                 The effect of recusal

                  [*P40] On Thompson's motion, the original judge in this case
                 recused himself five months after he overruled Thompson's motion
                 to suppress. [footnote omitted] Thompson filed a second motion to
                 suppress, asking for a new hearing on the first motion because of the
                 original judge's recusal. While there was no written ruling on the
                 second motion, the new judge said at trial that the original judge
                 "made his ruling, and I'm standing by his ruling. I'll note your
                 continuing objection." (Trial Tr. 833). Thompson says that the new
                 judge should have reconsidered the suppression issue because of the
                 alleged bias that the original judge had against him.

                  [*P41] The reason for the recusal is not entirely clear. Thompson
                 says in his brief that the judge "recused himself after revealing a bias
                 against the Appellant." But the basis of Thompson's recusal motion
                 was that the judge had an ex parte conversation with the victim.
                 According to Thompson, at the final pre-trial conference the judge
                 said, "'I have talked privately with the victim in this case concerning
                 the plea agreement for the co-defendant and [the judge] stated that
                 he (the victim) really wants your man (Defendant-Thompson).'"
                 Affidavit of Disqualification of Judge, 2. We are not convinced that
                 this shows a bias against Thompson. Moreover, the trial court had
                 overruled Thompson's motion to suppress on August 13, 2013, five
                 months before the recusal. And in a motion to continue, that
                 Thomson filed on November 25, 2013, it states that Burns pled on
                 September 16, 2013, but the plea deal was apparently not complete
                 until a Proffer Agreement was signed on October 25, 2013.
                 Therefore whatever communication the victim may have had about
                 the plea deal was well after the ruling on the suppression motion.

                  [*P42] Also, a trial judge's recusal does not render void a
                 suppression ruling made by that judge. Even a ruling made by a
                 disqualified judge before being disqualified is not void.

                                                   13
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 14 of 47 PAGEID #: 3264




              Griffith, 54 Ohio St.2d 440, 442, 377 N.E.2d 775 (1978) ("Although
              a judge would be without power to hear and determine a cause after
              disqualification, his judgment, however erroneous, before
              disqualification is not void."); Evans v. Dayton Newspapers, Inc.,
              57 Ohio App.3d 57, 58, 566 N.E.2d 704 (2d Dist.1989) (saying that
              "being informed that he [the judge] should not proceed did not
              render his pretrial orders void"). So the new judge in this case was
              not required to reconsider the suppression ruling. We turn now to
              that ruling.


              The length of the traffic stop

               [*P43] "Review of a trial court's ruling on a motion to suppress is
              'a mixed question of law and fact.' State v. Burnside, 100 Ohio St.
              3d 152, 2003-Ohio-5372, 797 N.E.2d 71, ¶ 8. We accept the trial
              court's factual findings as long as they are supported by competent,
              credible evidence. However, we review de novo the application of
              the law to these facts. " (Citations omitted.) State v. Belton, Ohio
              Sup. Ct. Slip Opinion No. 2016-Ohio-1581, ¶ 100.

               [*P44] "[A] police stop exceeding the time needed to handle the
              matter for which the stop was made violates the Constitution's shield
              against unreasonable seizures. A seizure justified only by a police-
              observed traffic violation, therefore, 'become[s] unlawful if it is
              prolonged beyond the time reasonably required to complete th[e]
              mission' of issuing a ticket for the violation." Rodriguez v. United
              States, [575 U.S. 348], 135 S.Ct. 1609, 1612, 191 L.Ed.2d 492
              (2015), quoting Illinois v. Caballes, 543 U.S. 405, 407, 125 S.Ct.
              834, 160 L.Ed.2d 842 (2005). "An officer * * * may conduct certain
              unrelated checks during an otherwise lawful traffic stop. But * * *
              he may not do so in a way that prolongs the stop, absent the
              reasonable suspicion ordinarily demanded to justify detaining an
              individual." Id. at 1615.

               [*P45] "[A] police officer who lacks probable cause but whose
              observations lead him reasonably to suspect that a particular
              person's behavior is criminal may detain the person briefly to
              investigate the circumstances that provoked the suspicion." State v.
              Mays, 119 Ohio St. 3d 406, 2008-Ohio-4539, 894 N.E.2d 1204, ¶
              13. "[T]he officer may ask the detainee a moderate number of
              questions to determine his identity and to try to obtain information
              confirming or dispelling the officer's suspicions." Id. at ¶ 14. "'[T]he
              detention of a stopped driver may continue beyond [the normal] time
              frame when additional facts are encountered that give rise to a
              reasonable, articulable suspicion of criminal activity beyond that

                                                14
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 15 of 47 PAGEID #: 3265




              which prompted the initial stop.'" (Citations omitted.) State v.
              Batchili, 113 Ohio St. 3d 403, 2007-Ohio-2204, 865 N.E.2d 1282, ¶
              15, quoting State v. Howard, 12th Dist. Preble Nos. CA2006-02-
              002, CA2006-02-003, 2006-Ohio-5656, ¶ 16.

               [*P46] There is no dispute that Deputy Baranyi's initial traffic stop
              of Thompson was lawful. Baranyi testified that he saw Thompson
              fail to come to a complete stop and saw that Thompson's truck was
              missing a front license plate. Thompson's problem with the stop
              concerns its length. He says that Deputy Baranyi's detention of him
              went well beyond the time period needed to issue a ticket and that
              no facts were articulated to allow for such a prolonged detention.

               [*P47] Around 12:40 a.m., Baranyi stopped Thompson for the
              above-mentioned traffic violations, also suspecting that Thompson
              might be connected to the burglary that just occurred nearby. One of
              Deputy Baranyi's first questions to Thompson was where he was
              coming from and where he was headed. Thompson replied that he
              was coming from Bathini's house on Heather Hollow—the same
              street as the burglarized house. Baranyi asked Thompson to come
              back to his cruiser to talk further and to verify Thompson's story.
              Baranyi called Bathini, and she told him that while she knew
              Thompson, she was not at home and that she and Thompson had no
              plans to see each other that night. This made Deputy Baranyi even
              more suspicious. Consequently he called his supervisor and told him
              about the stop and the phone call. Baranyi then searched
              Thompson's truck and found a keycard to a hotel room at the
              America's Best Hotel and an invoice for work done at the
              burglarized house. Baranyi then talked to Maria Bateman about her
              encounter with Burns. Bateman said that the man asked her to give
              him a ride to Tim Horton's in Englewood. Thompson told Baranyi
              that he was with Burns earlier but had dropped him off. He said that
              Burns lived at the America's Best Hotel in Englewood. Deputy
              Baranyi relayed all this information to the other deputies
              investigating the burglary, telling them that a possible burglary
              suspect could be at the Tim Horton's in Englewood. When Detective
              Saunders heard all that was known about the burglary, he asked
              Deputy Baranyi to ask Thompson if he would come in for an
              interview, and Thompson agreed. It was 3:19 a.m. when Baranyi
              brought Thompson to the police station. So Thompson was detained
              for roughly two-and-a-half hours.

               [*P48] Baranyi had reasonable, articulable suspicion that
              Thompson might be involved in the burglary. So Baranyi's detention
              of Thompson while he verified where Thompson had been was
              justified. Once Baranyi discovered that Thompson had lied about

                                               15
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 16 of 47 PAGEID #: 3266




              where he had been, Baranyi's suspicion grew, justifying continued
              detention while he investigated the burglary. As time passed,
              Baranyi's suspicion continued to grow as he saw the invoice in
              Thompson's truck listing the phone number of the burglary call and
              heard Bateman's story. Additional facts kept coming to light that
              justified Deputy Baranyi's continued detention of Thompson. We
              believe this continued detention was reasonable under the evolving
              circumstances.




              Miranda

               [*P49] Deputy Baranyi did not advise Thompson of his Miranda
              rights because Baranyi did not consider Thompson in custody.
              When Thompson arrived at district headquarters, Detective
              Saunders told him that he was not under arrest. Saunders then talked
              to Thompson for five or ten minutes. Meanwhile, Burns arrived at
              the station. Saunders left Thompson and went to talk to Burns. After
              talking with him, Saunders decided to arrest Thompson, because
              their stories about what had happened that night were contradictory
              and also because of the items that Deputy Baranyi found in
              Thompson's truck. Saunders went back to Thompson, told him that
              he was under arrest, and handcuffed him. Before asking him any
              further questions, Saunders advised Thompson of his Miranda
              rights.

               [*P50] Thompson contends that he was subject to custodial
              interrogation by Deputy Baranyi while he was in the police cruiser.
              Thompson says that Baranyi never told him that he was free to leave
              at any time. He notes that the doors on a police cruiser only open
              from the outside, severely limiting his freedom of movement.
              Thompson also points out that he was only allowed to exit the police
              cruiser once to use the restroom and that he was accompanied by
              two deputy sheriffs and afterwards was immediately put back in the
              cruiser. Thompson did not testify, so what he actually believed is
              unknown.

               [*P51] Miranda warnings are required only before a suspect is
              subjected to custodial interrogation. "The determination whether a
              custodial interrogation has occurred requires an inquiry into how a
              reasonable man in the suspect's position would have understood his
              situation. * * * The ultimate inquiry is simply whether there is a
              formal arrest or restraint on freedom of movement of the degree

                                              16
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 17 of 47 PAGEID #: 3267




                 associated with a formal arrest." State v. Biros, 78 Ohio St.3d 426,
                 440, 1997 Ohio 204, 678 N.E.2d 891 (1997). Typically, Terry stops
                 do not rise to the level of detention requiring Miranda warnings.
                 State v. Healy, 2d Dist. Montgomery No. 18232, 2000 Ohio App.
                 LEXIS 3480, 2000 WL 1062197, *16 (Aug. 4, 2000), citing
                 Berkemer v. McCarty, 468 U.S. 420, 440, 104 S.Ct. 3138, 82
                 L.Ed.2d 317 (1984). But warnings are required if a person is
                 subjected to treatment during the detention that renders him "in
                 custody" for practical purposes. State v. Strozier, 172 Ohio App. 3d
                 780, 2007-Ohio-4575, 876 N.E.2d 1304, ¶ 18 (2d Dist.).

                  [*P52] It is unclear at what point Thompson is saying he was in
                 custody for Miranda purposes. Certainly, he was not in custody
                 immediately. As we have said, "[s]imply asking the motorist in that
                 circumstance to sit in the rear of the police cruiser for a short period
                 of time while answering a few questions or while a citation is issued
                 does not convert the ordinary traffic stop into custodial
                 interrogation." (Citations omitted.) State v. Barnett, 2d Dist.
                 Montgomery No. 14019, 1994 Ohio App. LEXIS 4767, 1994 WL
                 567551, *4 (Aug. 31, 1994). Accord State v. Engle, 2d Dist.
                 Montgomery No. 25226, 2013-Ohio-1818, ¶ 27 (saying that
                 "instructing an individual to sit in a police cruiser does not convert
                 the traffic stop into a custodial interrogation" and that "[m]any
                 courts have found that this instruction is permissible for purposes of
                 officer safety"). Even if Miranda warnings should have been given
                 before they were, Thompson does not cite in his brief—and at oral
                 arguments, could not point to—any specific statements that he made
                 that prejudiced him.

                  [*P53] The third assignment of error is overruled.

  Thompson, 2016-Ohio-7521.

         When a state court decides on the merits a federal constitutional claim later presented to a

  federal habeas court, the federal court must defer to the state court decision unless that decision is

  contrary to or an objectively unreasonable application of clearly established precedent of the

  United States Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S.

  Ct. 770, 785 (2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-

  94 (2002); Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000). Deference is also due under 28

  U.S.C. § 2254(d)(2) unless the state court decision was based on an unreasonable determination

                                                   17
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 18 of 47 PAGEID #: 3268




  of the facts in light of the evidence presented in the State court proceedings.

          As can be seen from the Second District’s decision, Thompson’s claim that his opportunity

  to litigate his Fourth Amendment claim was not “full and fair” on the basis of the destruction of

  video recordings by the Sheriff’s Office was not raised on direct appeal. Thompson has thus

  forfeited that claim. To put it another way, the Second District’s disposition of the motion to

  suppress claim cannot be deemed unreasonable when it was not presented with the claim later

  made in habeas. Moreover, his assertion that the video recordings would be exculpatory is

  speculative.

          The same result must be reached with Thompson’s claim of ineffective assistance of trial

  counsel in presenting the motion to suppress: Thompson never asserted to the Second District that

  the motion to suppress should have been granted because its denial was based on counsel’s errors.

  Even in his Traverse, Thompson does not enumerate what those errors were.

          Finally, there is Thompson’s claim that the motion to suppress was decided by a biased

  judge. Even this claim was not squarely presented to the Second District. Instead, Thompson

  asserted that because the first judge had recused himself, the second judge had to reconsider the

  suppression decision and the appellate court decided Ohio law did not require reconsideration.

  There is certainly no federal constitutional rule that requires reconsideration by a second judge

  after a first judge recuses himself or herself in a case.

          Without doubt there is a Due Process right to have one’s case decided by an unbiased judge.

  Tumey v. Ohio, 273 U.S. 510 (1927), Caperton v. A.T. Massey Coal Co., 556 U.S. 868 (2009). A

  judge therefore has an ethical obligation to recuse himself or herself when he or she is biased. But

  there can be many other reasons for recusal besides bias against a particular litigant. For example,

  a judge may be required to recuse himself when he is the trustee of a university which has a conflict



                                                    18
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 19 of 47 PAGEID #: 3269




  of interest with one of the litigants. Liteky v. United States, 510 U.S. 540, 548 (1994). Here the

  Second District found the reason for Judge Singer’s disqualification was unclear. Thompson,

  2016-Ohio-7521 at ¶ 41. Thompson claimed it was after the first judge revealed a bias against

  him, but what the judge actually revealed was that he had had an ex parte conversation with the

  victim of the crime. Ex parte conversations are per se improper, whether or not they result in a

  bias, and this would have been an appropriate basis for recusal. In any event, as the Second District

  found and Thompson does not dispute, the decision on the motion to suppress happened months

  before the ex parte conversation, so that whatever the judge heard in the ex parte conversation

  cannot have been the source of bias in deciding the motion to suppress.

         Thompson has not shown he was not given a full and fair opportunity to litigate his Fourth

  Amendment claims. Therefore Stone v. Powell bars this Court from reaching the merits of those

  claims in habeas corpus.

         Miranda v. Arizona, 384 U.S. 436 (1966), involves the Fifth Amendment privilege against

  compelled self-incrimination rather than the Fourth Amendment. Stone v. Powell therefore does

  not bar merits consideration of Thompson’s Miranda claims.

         Considering the evidence presented at the suppression hearing, the Second District found

  that the length of Thompson’s detention was reasonable, not because Deputy Baranyi needed that

  much time to issue a traffic citation for running a stop sign, but because Baranyi’s suspicion that

  Thompson was involved in the burglary of Fox’s home became more and more justified as Baranyi

  gathered more information from other sources and as Thompson’s answers became less and less

  plausible.

         Thompson argues the Second District’s findings of fact about the stop are not entitled to

  deference, citing Thompson v Keohane, 516 U.S. 99 (1995). In that case the Supreme Court was



                                                   19
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 20 of 47 PAGEID #: 3270




  interpreting the version of 28 U.S.C. 2254(d) that was in effect prior to adoption of Antiterrorism

  and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the "AEDPA").

  The current version of the statute requires deference to state court fact finding unless the state court

  decision was based on an unreasonable determination of the facts in light of the evidence presented

  in the State court proceedings. The presumption language which formerly appeared in § 2254(d)

  has been moved to § 2254(e) and it can be overcome only by clear and convincing evidence that

  was in the state court record. Cullen v. Pinholster, 563 U.S. 170 (2011).

          The question of whether statements made by a person who has been detained by police are

  voluntary or not is indeed a mixed question of law and fact as Justice Ginsburg noted in Keohane,

  supra. Prior to the adoption of the AEDPA, state court decisions on that question were reviewed

  de novo. Hardin v. Straub, 954 F.2d 1193, 1198 (6th Cir. 1992). But now, and since 1996, mixed

  questions of law and fact are reviewed under the “unreasonable application” prong of the AEDPA.

  White v. Mitchell, 431 F.3d 517 (6th Cir. 2005), citing Barnes v. Elo, 339 F.3d 496, 501 (6th Cir.

  2003); Mitchell v. Mason, 325 F.3d 732, 738 (6th Cir. 2003), citing Harpster v. Ohio 128 F.3d 322,

  327 (6th Cir. 1997) .

          Reviewed under that standard, the Second District’s decision on the Miranda claim was

  not an unreasonable application of that case and its progeny. As the Second District found, while

  Thompson’s original stop was justified by a minor traffic infraction, Deputy Baranyi’s suspicion

  that Thompson was involved in a neighboring burglary already being investigated was deepened

  by Thompson’s lying statements about why he was parked in his truck near the burglary scene.

  Thompson never took the stand during the suppression hearing to deny Baranyi’s account of the

  encounter. And he has not attempted to refute the Second District’s finding that he had not pointed

  out on appeal which of his statements made to Baranyi was prejudicial.



                                                    20
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 21 of 47 PAGEID #: 3271




         The First Ground for Relief should be dismissed, because Stone v. Powell bars review of

  as to Fourth Amendment claims and the Second District’s decision on the Fifth Amendment claims

  is not an objectively unreasonable application of Miranda and its progeny.



  Ground Two: Admission of Unauthenticated Text Messages



         In his Second Ground for Relief, Thompson complains that the admission of improperly

  authenticated text messages violated his rights under the Confrontation Clause.

         Respondent asserts Ground Two raises only an Ohio evidentiary law question and is

  therefore not cognizable in habeas corpus (Return, ECF No. 12, PageID 2178). Respondent further

  claims this ground for relief is procedurally defaulted and is without merit. Id.

         Thompson raised his claim about admission of the text messages as his Fourth Assignment

  of Error on direct appeal and the Second District decided it as follows:

                  [*P54] The fourth assignment of error alleges that the trial court
                 erred by admitting text messages that Thompson sent to Bathini.
                 Thompson contends that the messages are hearsay and were not
                 properly authenticated and were unfairly prejudicial.

                  [*P55] During Bathini's testimony, the State introduced some text
                 messages from her cell phone that were sent between her and
                 Thompson. Defense counsel objected, and a sidebar was held. The
                 State told the judge that "the text messages show the nature of their
                 relationship, the nature of, you know, the work that he did on the
                 house, how that relationship developed, ended, what his financial
                 situation was." (Trial Tr. 732). Defense counsel explained that his
                 objection was on relevance grounds:

                      I think that that's several different things, Your Honor.
                      It's—working on the house is one thing. The relationship
                      he had with her romantically is another thing. His marital
                      relationship with his wife was a third thing. The timeline
                      would be a fourth thing. I'm not sure. Each text and each
                      text string relates to a different one. There are some that

                                                   21
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 22 of 47 PAGEID #: 3272




                  establish the timeline of when they met and that they knew
                  each other. There are other text strings that would establish
                  what—when he was working and what he was doing for
                  the job. There's another text that may establish that they
                  were having financial problems. There was another text
                  that may, you know, solely deal with their romantic
                  relationship. I think it would depend on what exactly the
                  text is. All of them together aren't relevant to any one thing
                  and would not be relevant to all of the things.

              (Id.). Noting the defense's continuing objection, the trial court
              overruled the objection and admitted the messages.

               [*P56] Later during Bathini's testimony, defense counsel told the
              trial court that "a whole chunk" of text messages were not in the
              discovery packet from the State. (Id. at 749). Counsel appears to be
              objecting to the admission of the text messages because he did not
              receive some of them until that day.

               [*P57] Thompson contends that the text messages from Bathini's
              cell phone were hearsay, were not properly authenticated, and were
              unfairly prejudicial. But at trial Thompson did not object to the
              admission of the messages on any of these grounds. To be sure, he
              did object, but he did so on the grounds that they were not relevant
              and that he had not received them in discovery. Thompson
              acknowledges this but says that counsel entered a continuing
              objection to admission and that this is sufficient to preserve the issue
              for review.[footnote omitted] We disagree. An objection on one
              ground does not preserve an issue on a ground not raised in the
              objection. State v. Barnes, 10th Dist. Franklin No. 04AP-1133,
              2005-Ohio-3279, ¶ 28, citing State v. Davis, 1 Ohio St.2d 28, 33,
              203 N.E.2d 357 (1964).

               [*P58] Thompson did not object on hearsay, authentication or
              prejudice grounds when the error could have been addressed or
              cured. Although he did object to admission, Thompson did not raise
              these specific objections until this appeal. Because Thompson failed
              to object at trial on the specific ground raised here he has forfeited
              the issue limiting us to plain error analysis. State v. Tibbetts, 92 Ohio
              St.3d 146, 160-61, 2001 Ohio 132, 749 N.E.2d 226 (2001); Crim.R.
              52(B). But even if Thompson had objected to the text messages'
              admission on the grounds he argues here, we would not find error,
              plain or otherwise. The text messages are not hearsay. They are
              party-opponent admissions properly authenticated by Bathini. Nor
              are the messages unfairly prejudicial.



                                                 22
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 23 of 47 PAGEID #: 3273




               [*P59] A statement is not hearsay if it "is offered against a party
              and is * * * the party's own statement." Evid.R. 801(D)(2)(a).
              "Courts have held that photographs of text messages sent from a
              defendant are not hearsay, instead they qualify as a party-opponent
              admission under Evid.R. 801(D)(2), as long as the statements are
              properly authenticated." State v. Davis, 12th Dist. Madison No.
              CA2015-05-015, 2016-Ohio-1166, ¶ 21, 61 N.E.3d 650, citing State
              v. Bickerstaff, 11th Dist. Ashtabula No. 2014-A-0054, 2015-Ohio-
              4014, ¶ 15; and State v. Shaw, 2013-Ohio-5292, 4 N.E.3d 406, ¶ 43,
              4 N.E.3d 406 (7th Dist.). "[I]n most cases involving electronic print
              media, i.e., texts, instant messaging, and e-mails, the photographs
              taken of the print media or the printouts of those conversations are
              authenticated, introduced, and received into evidence through the
              testimony of the recipient of the messages." State v. Roseberry, 197
              Ohio App. 3d 256, 2011-Ohio-5921, 967 N.E.2d 233, ¶ 73 (8th
              Dist.). "Therefore, statements from text messages are properly
              authenticated and are admissible as a party-opponent admission
              when the recipient of the messages identifies the messages as
              coming from the defendant." (Citation omitted.) Davis at ¶ 21. Here,
              Bathini recited the content of the text messages and identified which
              messages she sent and which were sent by Thompson. The messages
              were properly admitted through her testimony because she was the
              recipient, had personal knowledge of their content, and could
              identify the sender as Thompson.

               [*P60] Thompson contends that the text messages were unfairly
              prejudicial because they were misleading. He says that they show
              only one side of the conversation and says that the only messages
              presented were those that show him at fault. Thompson says that
              other messages were not presented that would have shown context.

               [*P61] Relevant evidence is inadmissible "if its probative value is
              substantially outweighed by the danger of unfair prejudice,
              confusion of the issues, or of misleading the jury." Evid.R. 403(A).
              When determining whether evidence's probative value is
              "substantially outweighed" by the danger of prejudice, the evidence
              is viewed in a light most favorable to the proponent, maximizing its
              probative value and minimizing any prejudicial effect to the party
              opposing admission. State v. Frazier, 73 Ohio St.3d 323, 333, 1995
              Ohio 235, 652 N.E.2d 1000 (1995); State v. Durr, 58 Ohio St. 3d
              86, 92, 568 N.E.2d 674 (1991).

               [*P62] Bathini specifically testified that the text messages that she
              discussed at trial were only some of the messages that she received
              from Thompson. So the jury knew that it was not hearing about
              every message that Thompson sent. Some messages that were

                                               23
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 24 of 47 PAGEID #: 3274




                 presented show that Thompson was having serious financial
                 problems and needed a lot of money very quickly. Other messages
                 suggest that Thompson and Bathini's relationship ended poorly.
                 Bathini provided context for the messages that were presented by
                 explaining what the conversations were about. We see little danger
                 of unfair prejudice.

                  [*P63] The fourth assignment of error is overruled.

  Thompson, 2016-Ohio-7521.

         As background, Shai Bathini was the house guest of the victim, Charles Fox, and

  Thompson’s girlfriend. Id. at ¶ 10. She had persuaded Fox to hire Thompson to do some work on

  the house in November 2012. Id. Bathini testified that Thompson was badly in need of money and

  blamed her for getting him into debt, such that their relationship ended in January 2013, shortly

  before the burglary.

         From examination of the Thompson’s Brief on Appeal (State Court Record ECF No. 11,

  Ex. 32) and Second District’s opinion, it is clear Thompson never raised a Confrontation Clause

  claim in the state court. On that basis, Ground Two is procedurally defaulted because it was never

  presented to the state courts.

         The procedural default doctrine in habeas corpus is described by the Supreme Court as

  follows:

                 In all cases in which a state prisoner has defaulted his federal claims
                 in state court pursuant to an adequate and independent state
                 procedural rule, federal habeas review of the claims is barred unless
                 the prisoner can demonstrate cause of the default and actual
                 prejudice as a result of the alleged violation of federal law; or
                 demonstrate that failure to consider the claims will result in a
                 fundamental miscarriage of justice.


  Coleman v. Thompson, 501 U.S. 722, 750 (1991); see also Simpson v. Jones, 238 F.3d 399, 406

  (6th Cir. 2000). That is, a petitioner may not raise on federal habeas a federal constitutional rights



                                                   24
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 25 of 47 PAGEID #: 3275




  claim he could not raise in state court because of procedural default. Wainwright v. Sykes, 433 U.S.

  72 (1977); Engle v. Isaac, 456 U.S. 107, 110 (1982). “Absent cause and prejudice, ‘a federal

  habeas petitioner who fails to comply with a State’s rules of procedure waives his right to federal

  habeas corpus review.’” Boyle v. Million, 201 F.3d 711, 716 (6th Cir. 2000), quoting Gravley v.

  Mills, 87 F.3d 779, 784-85 (6th Cir. 1996); Murray v. Carrier, 477 U.S. 478, 485 (1986); Engle,

  456 U.S. at 110; Wainwright, 433 U.S. at 87.

                 [A] federal court may not review federal claims that were
                 procedurally defaulted in state court—that is, claims that the state
                 court denied based on an adequate and independent state procedural
                 rule. E.g., Beard v. Kindler, 558 U.S. 53, 55, 130 S.Ct. 612, 175
                 L.Ed.2d 417 (2009). This is an important “corollary” to the
                 exhaustion requirement. Dretke v. Haley, 541 U.S. 386, 392, 124
                 S.Ct. 1847, 158 L.Ed. d 659 (2004). “Just as in those cases in which
                 a state prisoner fails to exhaust state remedies, a habeas petitioner
                 who has failed to meet the State’s procedural requirements for
                 presenting his federal claims has deprived the state courts of an
                 opportunity to address” the merits of “those claims in the first
                 instance.” Coleman [v. Thompson], 501 U.S. [722,] 731-732, 111
                 S.Ct. 2546, 115 L.Ed.2d 640 [(1991)]. The procedural default
                 doctrine thus advances the same comity, finality, and federalism
                 interests advanced by the exhaustion doctrine. See McCleskey v.
                 Zant, 499 U.S. 467, 493, 111 S.Ct. 1454, 113 L.Ed.2d 517 (1991).

  Davila v. Davis, 137 S. Ct. 2058, 2064 (2017).

                 "A claim may become procedurally defaulted in two ways."
                 Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006). First, a
                 claim is procedurally defaulted where state-court remedies have
                 been exhausted within the meaning of § 2254, but where the last
                 reasoned state-court judgment declines to reach the merits because
                 of a petitioner's failure to comply with a state procedural rule. Id.

                 Second, a claim is procedurally defaulted where the petitioner failed
                 to exhaust state court remedies, and the remedies are no longer
                 available at the time the federal petition is filed because of a state
                 procedural rule. Id.

  Lovins v. Parker, 712 F.3d 283, 295 (6th Cir. 2013).

         A petitioner can fail to meet procedural requirements in two ways:

                                                   25
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 26 of 47 PAGEID #: 3276




                  First, a petitioner may procedurally default a claim by failing to
                  comply with state procedural rules in presenting his claim to the
                  appropriate state court. If, due to the petitioner's failure to comply
                  with the procedural rule, the state court declines to reach the merits
                  of the issue, and the state procedural rule is an independent and
                  adequate grounds for precluding relief, the claim is procedurally
                  defaulted.

                  Second, a petitioner may procedurally default a claim by failing to
                  raise a claim in state court, and pursue that claim through the state's
                  ordinary appellate review procedures. If, at the time of the federal
                  habeas petition, state law no longer allows the petitioner to raise the
                  claim, the claim is procedurally defaulted.

  Smith v. Warden, Toledo Corr. Inst., 2019 U.S. App. LEXIS 18196 * 19 (6th Cir. Jun. 18, 2019),

  quoting Lundgren v. Mitchell, 440 F.3d 754, 806 (6th Cir. 2006)).

          Failure to raise a constitutional issue at all on direct appeal is subject to the cause and

  prejudice standard of Wainwright v. Sykes, 433 U.S. 72 (1977). Murray v. Carrier, 477 U.S. 478,

  485 (1986); Mapes v. Coyle, 171 F.3d 408, 413 (6th Cir. 1999); Rust v. Zent, 17 F.3d 155, 160 (6th

  Cir. 1994); Leroy v. Marshall, 757 F.2d 94, 97 (6th Cir.), cert denied, 474 U.S. 831 (1985). Failure

  to present an issue to the state supreme court on discretionary review constitutes procedural

  default. O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999)(citations omitted). “Even if the state

  court failed to reject a claim on a procedural ground, the petitioner is also in procedural default ‘by

  failing to raise a claim in state court, and pursue that claim through the state’s ordinary appellate

  procedures.’” Thompson v. Bell, 580 F.3d 423, 437 (6th Cir. 2009), citing Williams v. Anderson,

  460 F.3d 789, 806 (6th Cir. 2006)(quoting O'Sullivan v. Boerckel, 526 U.S. 838, 846-7(1999)); see

  also Deitz v. Money, 391 F.3d 804, 808 (6th Cir. 2004) ("A federal court is also barred from hearing

  issues that could have been raised in the state courts, but were not[.]"). The corollary to this rule is

  that where a petitioner raised a claim in the state court but in violation of a state's procedural rule,

  a state court must expressly reject the claim on that procedural ground for a federal court to deem



                                                    26
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 27 of 47 PAGEID #: 3277




  the claim defaulted. See Williams, 460 F.3d at 806 (noting that a state court's expressed rejection

  of a petitioner's claim on procedural basis and petitioner's complete failure to raise a claim in state

  court are the two ways a claim can be in procedural default).

          Because Thompson never raised a Confrontation Clause claim in the Ohio courts, he cannot

  raise it now. But even if he could, it would be meritless: Bathini was present at trial and subject

  to cross-examination about her testimony.

          Thompson’s Second Ground for Relief does not state any other constitutional claim. A

  party to a text message surely can authenticate it; she or he does not need to be the keeper of the

  record of the internet service provider on whose servers the messages are stored. As the Second

  District noted, Thompson’s side of those messages (the portions admitted) are not hearsay because

  they are admissions of a party opponent, excepted from the definition of hearsay by Ohio

  R.Evid.801(D)(2). In any event, claims about authentication and hearsay are claims about errors

  in applying Ohio evidence law. This Court is bound by state court interpretations of Ohio law.

  Bradshaw v. Richey, 546 U.S. 74 (2005).

          Lastly, even as evidence claims, the hearsay and authentication claims are procedurally

  defaulted because, as the Second District noted, Thompson did not object on those bases, but rather

  on the basis of asserted irrelevance. Thompson, 2016-Ohio-7521 ¶ 58. For that reason, the Second

  District reviewed them only for plain error. Id. Plain error review is enforcement of a procedural

  default, not a waiver of the failure to object. Wogenstahl v. Mitchell, 668 F.3d 307, 337 (6th Cir.

  2012); Jells v. Mitchell, 538 F.3d 478, 511 (6th Cir. 2008); Lundgren v. Mitchell, 440 F.3d 754, 765

  (6th Cir. 2006); White v. Mitchell, 431 F.3d 517, 525 (6th Cir. 2005); Biros v. Bagley, 422 F.3d 379, 387

  (6th Cir. 2005); Hinkle v. Randle, 271 F.3d 239 (6th Cir. 2001).

          The Second Ground for Relief should therefore be dismissed.



                                                     27
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 28 of 47 PAGEID #: 3278




  Ground Three: Ineffective Assistance of Retained Trial Counsel



         The Sixth Amendment protects a criminal defendant’s right to the effective assistance of

  counsel, whether counsel is retained or appointed. In his Third Ground for Relief, Thompson

  accumulates his claims that his retained trial attorney, Thomas Hansen, provided ineffective

  assistance of trial counsel.

         The governing standard for ineffective assistance of counsel is found in Strickland v.

  Washington, 466 U.S. 668 (1984):

                 A convicted defendant's claim that counsel's assistance was so
                 defective as to require reversal of a conviction or death sentence has
                 two components. First, the defendant must show that counsel's
                 performance was deficient. This requires showing that counsel was
                 not functioning as the "counsel" guaranteed the defendant by the
                 Sixth Amendment. Second, the defendant must show that the
                 deficient performance prejudiced the defense. This requires
                 showing that counsel's errors were so serious as to deprive the
                 defendant of a fair trial, a trial whose result is reliable. Unless a
                 defendant makes both showings, it cannot be said that the conviction
                 or death sentence resulted from a breakdown in the adversary
                 process that renders the result unreliable.


  466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

  deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

  Knowles v. Mirzayance, 556 U.S.111 (2009).

         With respect to the first prong of the Strickland test, the Supreme Court has commanded:

                 Judicial scrutiny of counsel's performance must be highly
                 deferential. . . . A fair assessment of attorney performance requires
                 that every effort be made to eliminate the distorting effects of
                 hindsight, to reconstruct the circumstances of counsel’s challenged
                 conduct, and to evaluate the conduct from counsel’s perspective at
                 the time. Because of the difficulties inherent in making the
                 evaluation, a court must indulge a strong presumption that counsel's
                 conduct falls within a wide range of reasonable professional

                                                  28
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 29 of 47 PAGEID #: 3279




                 assistance; that is, the defendant must overcome the presumption
                 that, under the circumstances, the challenged action "might be
                 considered sound trial strategy."

  466 U.S. at 689.

         As to the second prong, the Supreme Court held: “The defendant must show that there is a

  reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

  would have been different. A reasonable probability is a probability sufficient to overcome

  confidence in the outcome.” 466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168, 184

  (1986), citing Strickland, supra.; Wong v. Money, 142 F.3d 313, 319 (6th Cir. 1998), citing

  Strickland, supra; Blackburn v. Foltz, 828 F.2d 1177, 1180 (6th Cir. 1987), quoting Strickland,

  466 U.S. at 687. “The likelihood of a different result must be substantial, not just conceivable.”

  Storey v. Vasbinder, 657 F.3d 372, 379 (6th Cir. 2011), quoting Harrington v. Richter, 562 U.S.

  86, 111-12 (2011).

                 In assessing prejudice under Strickland, the question is not whether
                 a court can be certain counsel's performance had no effect on the
                 outcome or whether it is possible a reasonable doubt might have
                 been established if counsel acted differently. See Wong v.
                 Belmontes, 558 U.S. 15, 27, 130 S. Ct. 383, 175 L. Ed. 2d 328
                 (2009) (per curiam); Strickland, 466 U.S., at 693, 104 S. Ct. 2052,
                 80 L. Ed. 2d 674. Instead, Strickland asks whether it is “reasonably
                 likely” the result would have been different. Id., at 696, 104 S. Ct.
                 2052, 80 L. Ed. 2d 674. This does not require a showing that
                 counsel's actions “more likely than not altered the outcome,” but the
                 difference between Strickland's prejudice standard and a more-
                 probable-than-not standard is slight and matters “only in the rarest
                 case.” Id., at 693, 697, 104 S. Ct. 2052, 80 L. Ed. 2d 674. The
                 likelihood of a different result must be substantial, not just
                 conceivable. Id., at 693, 104 S. Ct. 2052, 80 L. Ed. 2d 674.


  Harrington v. Richter, 562 U.S. 86, 111-112 (2011).

         All of Thompson’s ineffective assistance of trial counsel claims raised on direct appeal

  related to the performance of Attorney James Staton who represented Thompson at the second

                                                  29
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 30 of 47 PAGEID #: 3280




  trial. None of the claims made in Ground Three were presented on direct appeal and indeed they

  could not have been because they rely on material that was not part of the direct appeal record.

  Under Ohio law, ineffective assistance of trial counsel claims which can be raised on direct appeal

  must be raised there or be barred by res judicata from presentation in later state court proceedings.

  State v. Perry, 10 Ohio St. 2d 175 (1967).

         Ineffective assistance of trial counsel claims which could not be presented on appeal

  because they depended, as Thompson’s Ground Three claims do, on evidence outside the appellate

  record must be presented by petition for post-conviction relief under Ohio Revised Code §

  2953.21. Thompson does not claim that he presented these issues in that way. Instead, he asserts

  he presented them by raising a claim in his Application to Reopen his Direct Appeal, that his

  appellate counsel provided ineffective assistance of appellate counsel by not raising a claim that

  Thomas Hansen provided ineffective assistance of trial counsel in the pre-trial process (Traverse,

  ECF No. 88, PageID 3144).

         But this argument is unpersuasive.       An application to reopen a direct appeal must

  demonstrate ineffective assistance of appellate counsel based on that attorney’s failure to raise

  assignments of error which depend on the appellate record. An Application to Reopen is not an

  opportunity to litigate issues which have been previously defaulted. Because claims of ineffective

  assistance of appellate counsel are based on an analytically distinct legal theory from the

  underlying claims, the 26(B) application does not preserve the underlying claims from default.

  Scott v. Houk, 760 F.3d 497, 505 (6th Cir. 2014); Davie v. Mitchell, 547 F.3d 297 (6th Cir.

  2008)(Rogers, J.), and Garner v. Mitchell, 502 F.3d 394 (6th Cir. 2007)(Moore, J.), both citing

  White v. Mitchell, 431 F.3d 517, 526 (6th Cir. 2005); Moore v. Mitchell, 531 F. Supp. 2d 845, 862

  (S.D. Ohio 2008)(Dlott, J.); see also Bailey v. Nagle, 172 F.3d 1299, 1309 n. 8 (11th Cir. 1999);



                                                   30
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 31 of 47 PAGEID #: 3281




  and Levasseur v. Pepe, 70 F.3d 187, 191-92 (1st Cir. 1995).

          Thompson argues the merits of his Hansen ineffective assistance of trial counsel claim at

  length in his Traverse (ECF No. 88, PageID 3144-50). But he does not show that he submitted

  this claim, and the evidence outside the direct appeal record, to the Ohio courts in a properly filed

  petition under Ohio Revised Code § 2953.21.

          Thompson’s Post-Conviction Petition is in the State Court Record (ECF No. 11, Ex. 54).

  He lists six affidavits as attached to support his claims. Id. at PageID 787. In the body of the

  Petition, he discusses the asserted ineffective assistance of trial counsel of James Staton. Id. at

  PageID 783-87. See also Ground Two at PageID 790-92. It was Staton’s alleged ineffectiveness

  that Judge Gorman understood Thompson was litigating (Decision, State Court Record 11-1, Ex.

  57).   Thompson’s own Affidavit in support is about the asserted deficiencies in Staton’s

  performance. Id. at PageID 807-08.

          In sum, Thompson’s Third Ground for Relief is procedurally defaulted for failure to present

  it to the state courts.



  Ground Four: Ineffective Assistance of Appellate Counsel



          In his Fourth Ground for Relief, Thompson argues he received ineffective assistance of

  appellate counsel on direct appeal. As pleaded here, the claims are vague: appellate counsel did

  not take enough time, failed to present “a complete record of the assignments of error,” and “failed

  to fully investigate the claims in which Thompson had his Constitutional Rights violated.”

  Thompson does not say how much time he believes was required, which assignments were

  omitted, and which claims were not fully investigated.”



                                                   31
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 32 of 47 PAGEID #: 3282




          Thompson presented his claims of ineffective assistance of appellate counsel to the Second

  District in his Application for Reopening under Ohio R. App.26(B)(State Court Record, ECF No.

  11, Ex. 44). In denying that Application, the Second District noted that many of the claims being

  raised had already been raised on direct appeal and were barred from being present again by res

  judicata. (Decision, State Court Record, ECF No. 11-1). In addition, as for the non-barred

  assignments, the court found Thompson failed to show he had been prejudiced by their omission.

  Id. at PageID 732. The Second District reiterated its conclusions on reconsideration. Id. at Ex. 49.

          A criminal defendant is entitled to effective assistance of counsel on appeal as well as at

  trial, counsel who acts as an advocate rather than merely as a friend of the court. Evitts v. Lucey,

  469 U.S. 387 (1985); Penson v. Ohio, 488 U.S. 75 (1988); Mahdi v. Bagley, 522 F.3d 631, 636

  (6th Cir. 2008).

          The Strickland test applies to appellate counsel. Smith v. Robbins, 528 U.S. 259, 285

  (2000); Burger v. Kemp, 483 U.S. 776 (1987). To evaluate a claim of ineffective assistance of

  appellate counsel, then, the court must assess the strength of the claim that counsel failed to raise.

  Henness v. Bagley, 644 F.3d 308 (6th Cir. 2011), citing Wilson v. Parker, 515 F.3d 682, 707 (6th

  Cir. 2008). Counsel's failure to raise an issue on appeal amounts to ineffective assistance only if a

  reasonable probability exists that inclusion of the issue would have changed the result of the

  appeal. Id., citing Wilson. If a reasonable probability exists that the defendant would have

  prevailed had the claim been raised on appeal, the court still must consider whether the claim's

  merit was so compelling that the failure to raise it amounted to ineffective assistance of appellate

  counsel. Id., citing Wilson. The attorney need not advance every argument, regardless of merit,

  urged by the appellant. Jones v. Barnes, 463 U.S. 745, 751-752 (1983)("Experienced advocates

  since time beyond memory have emphasized the importance of winnowing out weaker arguments



                                                   32
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 33 of 47 PAGEID #: 3283




  on appeal and focusing on one central issue if possible, or at most on a few key issues." 463 U.S.

  751-52). Effective appellate advocacy is rarely characterized by presenting every non-frivolous

  argument which can be made. Joshua v. DeWitt, 341 F.3d 430, 441 (6th Cir. 2003). Williams v.

  Bagley, 380 F.3d 932, 971 (6th Cir. 2004), cert. denied, 544 U.S. 1003 (2005); see Smith v. Murray,

  477 U.S. 527 (1986). “Only when ignored issues are clearly stronger than those presented will the

  presumption of effective assistance of [appellate] counsel be overcome.” Dufresne v. Palmer, 876

  F.3d 248 (6th Cir. 2017), quoting Fautenberry v. Mitchell, 515 F.3d 614, 642 (6th Cir. 2008).

         “In order to succeed on a claim of ineffective assistance of appellate counsel, a petitioner

  must show errors so serious that counsel was scarcely functioning as counsel at all and that those

  errors undermine the reliability of the defendant’s convictions.” McMeans v. Brigano, 228 F.3d

  674(6th Cir. 2000), citing Strickland and Rust v. Zent, 17 F.3d 155, 161-62 (6th Cir. 1994).

  Counsel’s failure to raise an issue on appeal could only be ineffective assistance if there is a

  reasonable probability that inclusion of the issue would have changed the result of the appeal.

  McFarland v. Yukins, 356 F.3d 688, 699 (6th Cir. 2004), citing Greer v. Mitchell, 264 F.3d 663,

  676 (6th Cir. 2001), cert. denied, 535 U.S. 940 (2002). “Counsel’s performance is strongly

  presumed to be effective.” McFarland, quoting Scott v. Mitchell, 209 F.3d 854, 880 (6th Cir.

  2000)(citing Strickland). “To prevail on a claim of ineffective assistance of appellate counsel, a

  petitioner must show that appellate counsel ignored issues [which] are clearly stronger than those

  presented.” Webb v. Mitchell, 586 F.3d 383, 399 (6th Cir. 2009); Smith v. Robbins, 528 U.S. 259,

  288 (2000), quoting Gray v. Greer, 800 F.2d 644, 646 (7th Cir. 1986).

         AEDPA deference applies to state courts’ decisions on the merits of ineffective assistance

  of appellate counsel claims. To prevail in habeas, Thompson must show that the Second District’s

  rejection of his 26(B) Application was an objectively unreasonable application of Strickland as it



                                                  33
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 34 of 47 PAGEID #: 3284




  applies at the appellate level.

          In his Traverse Thompson makes no argument at all on the merits of Ground Four, instead

  asserting merely that it is not procedurally defaulted (ECF No. 88, PageID 3085, 3200). The

  Magistrate Judge agrees that the claim is preserved for review, but the review is not de novo.

  Instead, Thompson must show the Second District’s decision is an objectively unreasonable

  application of Strickland. He has not even made an argument to that effect. Ground Four must

  therefore be dismissed with prejudice.



  Ground Five: Bias by the Trial Judge



          In his Fifth Ground for Relief, Thompson asserts the trial judge was biased against him 2.

  Thompson argues “cumulative” bias by which the Magistrate Judge understands he means to assert

  there are several examples of conduct by the trial judge which demonstrate bias.

          Respondent notes that trial judge bias was raised on direct appeal under the argument that

  Thompson was punished for going to trial instead of pleading. He further notes that the issue of

  trial judge bias raised in the Application to Reopen does not preserve and underlying claim of bias

  (Return, ECF No. 12, PageID 2179).

          Thompson raised the claim that he was punished for going to trial as his sixth Assignment

  of Error on direct appeal and the Second District decided it as follows:

                  E. Punishment for going to trial

                   [*P79] The sixth assignment of error alleges that the trial judge
                  punished Thompson by enhancing his sentence for exercising his
                  right to a jury trial.

  2
    The claim here is against the judge who eventually tried the case, The Honorable Barbara Pugliese Gorman, as
  opposed to The Honorable Gregory Singer, the judge who heard the motion to suppress and later recused himself,
  presumably because of ex parte conversation with the victim.

                                                       34
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 35 of 47 PAGEID #: 3285




               [*P80] "It is beyond dispute that a defendant cannot be punished
              for refusing to plead guilty and exercising his right to a trial.
              'Accordingly, when imposing a sentence, a trial court may not be
              influenced by the fact that a defendant exercised his right to put the
              government to its proof rather than pleading guilty.' Where the
              record [**44] creates an inference that a defendant's sentence was
              enhanced because he elected to put the government to its proof, we
              have looked for additional evidence dispelling the inference and
              unequivocally explaining the trial court's sentencing decision."
              (Citations omitted.) State v. Anderson, 2d Dist. Montgomery No.
              26525, 2016-Ohio-135, ¶ 7, quoting State v. Blanton, 2d Dist.
              Montgomery No. 18923, 2002-Ohio-1794, 2002 WL 538869, *2-3.

               [*P81] Thompson says that the trial judge made angry statements
              that were meant to deter him from proceeding to trial. The judge
              was, according to Thompson, irritated because he was not convicted
              in the first trial and by the circumstances leading to the hung jury.
              The judge made a comment referring to PTSD because of the first
              trial. Thompson asserts that the judge also said that she was
              convinced that Thompson had interfered with the jury. Lastly,
              Thompson says that the judge's attitude toward him tended to
              manipulate the jury into finding him guilty.

               [*P82] The statements that Thompson cites were made during voir
              dire and at the end of the trial. The statements made during voir dire
              occurred at a sidebar after the State had finished questioning the
              prospective jurors. The judge asked defense counsel how long his
              questioning would take:

              THE COURT: How long do you think you'll be?
              MR. STATON [Defense counsel]: Not as long as that.
              MS. AMRHEIN [for the State]: Sorry.
              MR. STATON: That's all right. You got more stuff to do.
              THE COURT: No, no, that's fine. Half hour, 45 minutes?
              MR. STATON: Yeah, something like that.
              THE COURT: Okay. We'll take 15 minutes. I know I don't have to
              say this, but again remember, I've got my PTSD from the last trial.
              MR. STATON: No twitching.
              THE COURT: Make sure your client and his mom do not mingle
              with the prospective jurors.
              MR. STATON: Oh, certainly.
              THE COURT: Okay. I—
              MR. STATON: I will certainly do that.




                                               35
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 36 of 47 PAGEID #: 3286




              THE COURT: I have no idea like I said, last time they did not have
              a whole lot of restrictions on them so I'm not implying anything
              about them. I just want to be careful.
              MR. STATON: Sure.
              THE COURT: Okay.
              (Trial Tr. 180-181).

              The end-of-trial statements were made right after the jury was
              discharged:
              THE COURT: * * * The Court has reviewed the verdict entry. It is
              filled in ink, signed by all 12 jurors and the Court orders that the
              judicial assistant file it forthwith.
              Okay. You can be seated.
              At this time, I am going to revoke the Defendant's bond, taking him
              into custody and put this on for sentencing on Wednesday at 11:00,
              okay?
              ***
              THE COURT: Any[thing] further, Defense counsel?
              MR. STATON: Your Honor, we would ask the Court consider to
              continuing bond until sentencing. Our—
              THE COURT: No.
              MR. STATON: —client is at a low flight risk in this matter. He
              hasn't been out in years since this—
              THE COURT: He's been out for a long time. He has a number of
              previous convictions. I don't think that would be appropriate. We'll
              do the sentencing on Wednesday.
              THE DEFENDANT: I've got my kids, and work, and all that stuff.
              I've got to get back.
              UNIDENTIFIED SPEAKER: It's over. Let's go.
              THE DEFENDANT: [F***].
              THE COURT: For attorneys, I'm going to go talk to the lawyers. I
              don't know if any of you want to come back.
              THE DEFENDANT: Fine. I don't do—
              THE COURT: I will talk to—
              THE DEFENDANT: —it to you.
              THE COURT: —them first. Ask if you want to come—
              THE DEFENDANT: I didn't do it to you.
              THE COURT: —if you do, fine. If you—
              THE DEFENDANT: I don't care what you—
              THE COURT: —don't, that's fine, too.
              THE DEFENDANT: —think.
              THE COURT: And I don't know if they're going to want to talk to
              you or not.
              (Id. at 1108-1109).




                                              36
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 37 of 47 PAGEID #: 3287




                   [*P83] We do not believe that any of these statements come close
                  to creating an inference that Thompson's sentence was enhanced
                  because he exercised his right to a trial. The judge never suggested
                  that she thought that Thompson had interfered with the jury. And
                  the jury could not have been affected by any of the statements
                  because the jury did not hear any of them.

                  [*P84] The sixth assignment of error is overruled.


  Thompson, 2016-Ohio-7521. Thus the claim on direct appeal was not a general claim of judicial

  bias, but a specific claim that the sentence was increased because Thompson insisted on going to

  trial instead of accepting a plea bargain. The question of whether the sentence was increased

  because Thompson went to trial is a question of fact and the Second District’s decision that the

  cited passages from the transcript did not support that inference is entitled to deference; Thompson

  has not overcome it with reference to facts in the state court record which showed that it is in error.

          In the Petition, Thompson adds the claim that Judge Gorman initiated plea negotiations.

  He provides no record references at all to show this happened. In his Traverse, he cites Murchu v.

  United States, 926 F.2d 50 (1st Cir. 1991), in which the federal First Circuit Court of Appeals enforced

  Fed. R. Crim.11 P. 11(e) which forbids a federal trial judge presiding over a federal criminal case from

  participating in plea negotiations. However, in Murchu the First Circuit was enforcing a procedural

  rule adopted by the Supreme Court, not a constitutional rule. The United States Constitution does not

  flatly prohibit a trial judge’s participation in plea negotiations and neither do the Ohio Rules of

  Criminal Procedure.

          Thompson claims the trial judge threatened his attorney, but he provides no evidentiary basis

  for that claim, nor any reference to any place where he raised that claim in the state court proceedings.

          Thompson raised the issue of disqualifying Judge Gorman in his 26(B) Application, but the

  Second District noted it had no jurisdiction over that question because the disqualification of a

  Common Pleas Judge must be presented to the Chief Justice of the Supreme Court of Ohio by affidavit

                                                     37
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 38 of 47 PAGEID #: 3288




  (Decision, State Court Record, ECF No. 11-1, Ex. 47, PageID 735-36). Thompson claims in the

  Petition that he filed such an affidavit, but gives no record reference. If he did in fact file an Affidavit

  of Disqualification, Chief Justice O’Connor evidently overruled it, finding Judge Gorman was not

  disqualified by bias. The Chief Justice’s decision is entitled to deference under 28 U.S.C. § 2254(d)

  just as any other state court decision would be.

          Finally, Thompson claims Judge Gorman displayed bias by stating she believed the

  prosecution over defense counsel in overruling a claimed Brady v. Maryland violation. Again, no

  record references are given, so this Court cannot determine whether the ruling was correct or

  incorrect. However, it is in the very essence of a trial judge’s job to decide evidentiary objections

  and it is not inappropriate to state the basis. Comparing the credibility of witnesses and attorneys

  is at the core of a trial judge’s responsibility.

                  [O]pinions formed by the judge on the basis of facts introduced or
                  events occurring in the course of the current proceedings, or of prior
                  proceedings, do not constitute a basis for a bias or partiality motion
                  unless they display a deep-seated favoritism or antagonism that
                  would make fair judgment impossible.”

  Liteky v. United States, 510 U.S. 540, 554-55 (1994); see also Alley v. Bell, 307 F.3d 380, 388 (6th

  Cir. 2002)(quoting the deep-seated favoritism or antagonism standard). The Liteky Court went on

  to hold:


                  Not establishing bias or partiality, however, are expressions of
                  impatience, dissatisfaction, annoyance, and even anger, that are
                  within the bounds of what imperfect men and women, even after
                  having been confirmed as federal judges, sometimes display. A
                  judge’s ordinary efforts at courtroom administration — even a stern
                  and short-tempered judge’s ordinary efforts at courtroom
                  administration — remain immune.

  510 U.S. at 555.

          The Fifth Ground for Relief should therefore be dismissed with prejudice.


                                                      38
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 39 of 47 PAGEID #: 3289




  Ground Six: Prosecutorial Misconduct



         In his Sixth Ground for Relief, Thompson claims the prosecutor engaged in

  unconstitutional misconduct in the following ways: (1) showing pages of text messages between

  Bathini and Thompson to the jury which had not been disclosed in discovery; (2) making untrue

  statements in closing argument “that Thompson had told Detective Saunder that he knew police

  were in the area and when they shined their lights in his truck, he ducked down to avoid being

  seen”; (3) The prosecutor in conclusion instructed the jury to remember what Burns told Detective

  Saunders, "Yeah I did it. And I did it with Craig Thompson”; (4) improper service of the sentencing

  memorandum on Thompson’s prior counsel.

         Respondent asserts this claim is procedurally defaulted because it was never presented to

  the state courts as a stand-alone claim of prosecutorial misconduct. Thompson responds “Ground

  six was presented to the state courts under ineffective assistance of appellate counsel for failing to

  file a direct [appeal] on winning issues such as ineffective assistance of trial counsel for failure to

  object to the prosecutorial misconduct, and prosecutor misconduct on its own merits.” (Traverse,

  ECF No. 88, PageID 3200.)

         Presentation of a claim as an underlying claim of ineffective assistance of trial counsel or

  ineffective assistance of appellate counsel does not preserve the merits of the claim for habeas

  review. All of the asserted instances of prosecutorial misconduct were provable from the appellate

  record and so should have been raised on direct appeal. In denying Thompson’s claim that it was

  ineffective assistance of appellate counsel to fail to raise these claims, the Second District pointed

  out that it had already decided on direct appeal that the prosecutor’s comment about Burns’s

  testimony was a fair summary of the evidence and that he had failed in his 26(B) application to



                                                    39
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 40 of 47 PAGEID #: 3290




  point to any specific prosecutorial comments which he thought were prejudicial (Decision and

  Entry, State Court Record, ECF No. 11-1, Ex. 47). Thompson has not shown that this Decision

  was an objectively unreasonable application of Strickland.         In Serra v. Michigan Dept of

  Corrections, 4 F.3d 1348 (6th Cir. 1993), the court identified factors to be weighed in considering

  prosecutorial misconduct claims:

                 In every case, we consider the degree to which the remarks
                 complained of have a tendency to mislead the jury and to prejudice
                 the accused; whether they are isolated or extensive; whether they
                 were deliberately or accidentally placed before the jury, and the
                 strength of the competent proof to establish the guilt of the accused.

  Id. at 1355-56, quoting Angel v. Overberg, 682 F.2d 605, 608 (6th Cir. 1982)(citation omitted).

  The misconduct must be so gross as probably to prejudice the defendant. Prichett v. Pitcher, 117

  F.3d 959, 964 (6th Cir.), cert. denied, 522 U.S. 1001 (1997)(citation omitted); United States v.

  Ashworth, 836 F.2d 260, 267 (6th Cir. 1988). Claims of prosecutorial misconduct are reviewed

  deferentially in habeas. Thompkins v. Berghuis, 547 F.3d 572 (6th Cir. 2008), rev’d on other

  grounds, 560 U.S. 370 (2010), citing Millender v. Adams, 376 F.3d 520, 528 (6th Cir. 2004), cert.

  denied, 544 U.S. 921 (2005).

         Thompson did not preserve any stand-alone claims of prosecutorial misconduct by

  objecting at trial. On direct appeal the Second District applied plain error review, thereby

  enforcing the Ohio contemporaneous objection rule. The Sixth Circuit has many times held that

  rule is an adequate and independent ground of state court decision. Wogenstahl v. Mitchell, 668

  F.3d 307, 334 (6th Cir. 2012), citing Keith v. Mitchell, 455 F.3d 662, 673 (6th Cir. 2006); Goodwin

  v. Johnson, 632 F.3d 301, 315 (6th Cir. 2011); Smith v. Bradshaw, 591 F.3d 517, 522 (6th Cir.

  2010); Nields v. Bradshaw, 482 F.3d 442 (6th Cir. 2007); Biros v. Bagley, 422 F.3d 379, 387 (6th

  Cir. 2005); Mason v. Mitchell, 320 F.3d 604 (6th Cir. 2003), citing Hinkle v. Randle, 271 F.3d



                                                  40
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 41 of 47 PAGEID #: 3291




  239, 244 (6th Cir. 2001); Scott v. Mitchell, 209 F.3d 854 (6th Cir. 2000), citing Engle v. Isaac, 456

  U.S. 107, 124-29 (1982). See also Seymour v. Walker, 224 F.3d 542, 557 (6th Cir. 2000); Goodwin

  v. Johnson, 632 F.3d 301, 315 (6th Cir. 2011); Smith v. Bradshaw, 591 F.3d 517, 522 (6th Cir.),

  cert. denied, 562 U.S. 876 (2010). Claims procedurally defaulted by failure of contemporary

  objection cannot be resurrected by including them as underlying claims in a 26(B) application,

  whose sole purpose is to raise claims of ineffective assistance of appellate counsel.

         Thompson’s Sixth Ground for Relief should therefore be dismissed.



  Ground Seven: Ineffective Assistance of Trial Counsel in Plea Negotiations



         In his Seventh Ground for Relief, Thompson claims he received ineffective assistance of

  trial counsel when James Staton did not advise him to accept an offer of an agreed sentence of

  thirty-six months. He asserts Staton did not tell him that a sentence after trial would be mandatory

  or that the trial judge initiated the plea offer. Instead, he asserts Staton advised trying the case.

         Respondent notes this claim was raised in post-conviction and rejected by the trial court

  and court of appeals on the grounds there was no proof of record that there ever had been such an

  offer (Return, ECF No. 12, PageID 2180-81). Thompson responds in his Traverse:

                 Ground seven regarding a void sentence and ineffective assistance
                 of counsel premised on a plea offer was dismissed in Thompson's
                 post-conviction petition. The Second District then REVERSED that
                 decision and sent the case back to the trial court. The trial court then
                 allowed Thompson to renew his arguments and submit additional
                 evidence where Thompson submitted an affidavit from trial counsel
                 James Staton. This affidavit shows the trial judge offered Thompson
                 a deal in return for his plea of guilty. (CR. 935)

                 The trial court then adjudicated the case by denying Thompson's
                 petition and granted Summary Judgment to the State. This was done



                                                    41
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 42 of 47 PAGEID #: 3292




                  after a writ of procedendo was filed by Thompson on May 10, 2019.
                  Thompson filed a timely notice of appeal and presented his claims
                  to the Second District.

  (ECF No. 88, PageID 3086).

                  Ground seven, is facial [sic] sufficient to warrant relief, or an
                  evidentiary hearing to establish the prejudice by counsel for failing
                  to advise Thompson to accept the plea. Smith v United States, 348
                  F.3d 545 (6th Cir. 2003) (remanding . .. for evidentiary hearing on
                  whether counsel was ineffective for failing to advise movant to
                  accept government's plea offer.)

  (ECF No. 88, PageID 3201).

          As proof of the offered plea bargain, Thompson cites Attorney Staton’s Affidavit of

  February 15, 2018, and his own Affidavit of January 5, 2017, along with affidavits of other family

  members. (State Court Record, ECF No. 11-1, PageID 933-35, attached to Appellant’s Brief, State

  Court Record, Ex. 62.) Judge Gorman considered this evidence after remand from the Second

  District reversing her first grant of summary judgment to the State and rejected this claim because

  the State averred that no such offer had ever been made (Decision, State Court Record, ECF No.

  69, PageID 2729).

          On appeal the Second District found no reversible error in Judge Gorman’s decision that

  Staton did not provide ineffective assistance of trial counsel by advising that the case was winnable

  at trial, assuming he did give that advice, particularly in light of the mistrial that occurred the first

  time the case was tried. State v. Thompson, 2019-Ohio-5140 (Ohio App. 2d Dist. Dec. 13,

  2019)(copy at Decision, State Court Record, ECF No. 69, PageID 2869.) The Second District also

  upheld Judge Gorman’s credibility findings in that the affiants were Thompson’s family members

  and the supposed plea offer was not plausible because Thompson faced mandatory prison time

  because of prior convictions. Id. at ¶ 30. Even assuming the plea offer had been made, it would

  not have been professionally incompetent advice to recommend rejecting it because the case

                                                     42
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 43 of 47 PAGEID #: 3293




  seemed reasonably winnable at trial. Id. at ¶ 33. Thompson makes many claims about the

  weakness of the State’s case, to wit, that there was no physical evidence against him and the case

  was largely circumstantial. If Thompson has as good a case as he himself seems to believe, how

  could it have been bad advice to try the case?

         Thompson has not shown that this decision of the Second District is an objectively

  unreasonable application of Strickland. Staton ended up not winning on the admission of Bathini’s

  text messages, but it was a strong enough argument that independent appellate counsel repeated it

  on appeal. Staton’s projection that witness Kerg’s testimony would not be believed by the jury

  was a reasonable projection under the circumstances, since her line-up identification of Thompson

  was shaky.

         Requesting an evidentiary hearing on this ground to show prejudice, Thompson relies on

  precedent from 2003 which was effectively overruled by Pinholster, supra.

         Ground Seven should therefore be dismissed with prejudice.



  Ground Eight: Ineffective Assistance of Counsel



         In his Eighth Ground for Relief, Thompson claims he received ineffective assistance of

  trial counsel from trial attorney James Staton in the following ways: (1) advice to reject a plea

  offer; (2) failure to object to prosecutor’s comments in closing; (3) failure to use exculpatory

  evidence to show Thompson was not the first person Burns called after leaving the victim’s home;

  (4) failure to use Burns’ employment records to impeach Kaitlyn Kerg’s testimony that she was

  present when Burns and Thompson planned the burglary; (5) failure to use Burns’s proffer to show

  that he had not taken a polygraph examination as he had agreed; (6) failure to use “several



                                                   43
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 44 of 47 PAGEID #: 3294




  [unspecified] “pieces of evidence” to impeach Bathini and other witnesses.” These sub-claims are

  extracted from the statement of supporting facts in the Petition (ECF No. 1, PageID 16-17.)

         However, in the Traverse Thompson argues completely different claims of ineffective

  assistance of trial counsel: Dereliction of duty (Sub-claim One); Failure to investigate witnesses

  (Sub-claim Two); Failure to file pre-trial motions (Sub-claim Three); Erroneous Admission of

  Alleged Facts (Sub-claim Four); Allowing Bias [sic] Juror to be seated (Sub-claim Five); Cronic

  Analysis (Sub-claim Six); Erroneous stipulation (Sub-claim Seven); Unprofessional misconduct

  (Sub-claim Eight); Failure to object to preserve the record (Sub-claim Nine)(ECF No. 88, PageID

  3187-98).

         With the exception of that portion of Sub-claim Nine which complains of Attorney Staton’s

  failure to object to the prosecutor’s comments in closing, none of claims made in Thompson’s

  Traverse are included in the Petition. A district court may decline to review a claim a petitioner

  raises for the first time in his traverse or reply. Jalowiec v. Bradshaw, 657 F.3d 293 (6th Cir. 2011),

  citing Tyler v. Mitchell, 416 F.3d 500, 504 (6th Cir. 2005). All portions of Ground Eight except

  the claim about failing to object during closing should be dismissed on this basis.

         Moreover, the Court has already held Thompson’s proposed amendment to Ground Eight

  was barred by the statute of limitations because it did not relate back to the original Petition (ECF

  No. 101). Thompson’s Traverse was filed June 29, 2020; the Petition has been filed more than

  two years earlier on April 12, 2018. These sub-claims added in the Traverse no more relate back

  to the original filing than the one Thompson attempted to add by formal amendment.

         Staton’s failure to object during the prosecutor’s closing was evident on the face of the

  appellate record. Thompson did plead a claim of ineffective assistance of trial counsel as his Fifth

  Assignment of Error on direct appeal, but out of three pages devoted to arguing this Assignment,



                                                    44
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 45 of 47 PAGEID #: 3295




  presented exactly one sentence on this particular claim of ineffective assistance of trial counsel:

  “Finally, Counsel did not properly object to the State making false statements in closing

  arguments. (RE: Trans. Vol. 5 Page ID# 1087; 1-25)” (Appellant’s Brief, State Court Record, ECF

  No. 11, Ex. 32, PageID 453.)

         The Second District expended more ink on deciding this sub-claim than Thompson did in

  presenting it to them. The appellate court held:

                  [*P73] Thompson claims that counsel was deficient for not
                 objecting to false statements made by the State in its closing
                 arguments. The prosecutor told the jury that Thompson "went back
                 to the headquarters and gave inconsistent statements but admitted
                 that when the police shined their light, he ducked down." (Trial Tr.
                 1085). Thompson asserts that Detective Saunders, to whom he made
                 the admission, never said this. Thompson is incorrect. Saunders
                 testified that Thompson admitted lying back: "* * * He [Thompson]
                 stated that he[] remembered the deputies pulling onto the street and
                 remembered the deputy shining the light in the car but stated that the
                 deputy must not have saw him, and that [he] kind of laid back in the
                 car." (Id. at 834). Counsel cannot be faulted for not objecting to the
                 prosecutor's reasonable summary of the evidence.

  Thompson, 2016-Ohio-7521. This is obviously not an unreasonable application of Strickland.

         Ground Eight should therefore be dismissed with prejudice.



  Ground Nine: Cumulative Error



         In his Ninth Ground for Relief, Thompson claims he should be granted relief based on the

  cumulative errors enumerated in the other Grounds for Relief (Petition, ECF No. 1, PageID 18-

  19). Respondent asserts that a cumulative error claim is not cognizable in habeas (Return, ECF

  No. 12, PageID 2217, citing Williams v. Anderson, 460 F.3d 789, 816-817 (6th Cir. 2006), and Caudill

  v. Conover, No. 14-5418, 2016 U.S. App. LEXIS 24161 (6th Cir. 2016) (unpublished) at *21.

         Thompson responds by citing Kyles v Whitley, 514 U.S. 419 (1995), and Williams v Taylor,
                                                     45
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 46 of 47 PAGEID #: 3296




  529 U.S. 362 (2000)(Traverse, ECF No. 88, PageID 3199). In Brady v. Maryland, 373 U.S. 83

  (1963), the Supreme Court held “that the suppression by the prosecution of evidence favorable to

  an accused . . . violates due process where the evidence is material either to guilt or to punishment,

  irrespective of the good faith or bad faith of the prosecution." Kyles, 514 U.S. at 432 (1995)

  (quoting Brady, 373 U.S. at 87). Kyles also held that the materiality of any evidence withheld in

  violation of Brady must be determined by considering all the evidence presented at trial. This of

  course requires accumulating Brady errors, but then weighing the withheld evidence against the

  evidence suppressed. This is not the same as holding, for example, that one Brady error is not

  enough for relief but three could be. Williams also did not involve accumulating errors, but rather

  counsel’s obligation to address the evidence as a whole.

            In Williams v. Anderson, cited by Respondent, the authoring judge would much have

  preferred being able to accumulate errors to grant relief. However, the Court held “Nonetheless,

  the law of this Circuit is that cumulative error claims are not cognizable on habeas because the

  Supreme Court has not spoken on this issue. See Moore v. Parker, 425 F.3d 250, 256 (6th Cir.

  2005) (discussing cumulated evidentiary errors).” 460 F. 3d at 816. The law not changed since.

  See Sheppard v. Bagley, 657 F.3d 338, 348 (6th Cir. 2011), cert. denied, 132 S.Ct. 2751 (2011),

  citing Moore v. Parker, 425 F.3d 250, 256 (6th Cir. 2005), cert. denied sub nom. Moore v. Simpson,

  549 U.S. 1027 (2006); Moreland v. Bradshaw, 699 F.3d 908, 931 (6th Cir. 2012), cert. denied sub

  nom. Moreland v. Robinson, 134 S. Ct. 110 (2013). See also Ahmed v. Houk, 2014 U.S. Dist.

  LEXIS 81971, *332 (S.D. Ohio 2014).

            Thompson’s Ninth Ground for Relief should be dismissed as non-cognizable in habeas

  corpus.




                                                   46
Case: 3:18-cv-00117-TMR-MRM Doc #: 102 Filed: 08/31/20 Page: 47 of 47 PAGEID #: 3297




  Conclusion



         Based on the foregoing analysis, it is respectfully recommended that the Petition be

  dismissed with prejudice. Because reasonable jurists would not disagree with this conclusion, it

  is also recommended that Petitioner be denied a certificate of appealability and that the Court

  certify to the Sixth Circuit that any appeal would be objectively frivolous and should not be

  permitted to proceed in forma pauperis.



  August 31, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                             NOTICE REGARDING OBJECTIONS



  Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
  proposed findings and recommendations within fourteen days after being served with this Report
  and Recommendations. Because this document is being served by mail, three days are added under
  Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
  accompanied by a memorandum of law in support of the objections. A party may respond to
  another party’s objections within fourteen days after being served with a copy thereof. Failure to
  make objections in accordance with this procedure may forfeit rights on appeal.




                                                  47
